                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JANE DOE,                                           CASE NO. 20-cv-07493-YGR
                                   6                    Plaintiff,                           ORDER GRANTING MOTION TO DISMISS
                                                                                             WITH LEAVE TO AMEND
                                   7             vs.
                                                                                             Re: Dkt. No. 16
                                   8     YOUTUBE INC.,
                                   9                    Defendant.
                                  10

                                  11          On September 21, 2020, plaintiff filed this putative class action against defendant

                                  12   YouTube LLC (incorrectly sued as YouTube Inc.) in San Mateo County Superior Court.
Northern District of California
 United States District Court




                                  13   Defendant filed a motion to dismiss the complaint. (Dkt. No. 16.) Having carefully considered

                                  14   the briefing and arguments submitted on the motion, and for the reasons stated on the record at the

                                  15   July 13, 2021 hearing, the Court GRANTS the motion to dismiss WITH LEAVE TO AMEND as the

                                  16   complaint, at a minimum, requires additional allegations given the novel theories.

                                  17          First, with respect to the strict liability claim, plaintiff does not oppose the motion.

                                  18   Second, with respect to the negligence claims, plaintiff has not sufficiently explained what role, if

                                  19   any (or lack thereof), her employer Collabera had over her work relative to YouTube. Without

                                  20   additional allegations, the Court cannot discern whether a claim is plausibly stated. Third, with

                                  21   respect to the UCL claims, plaintiff has not alleged the relevant conduct in California justifying

                                  22   extraterritorial application of the UCL. See Sullivan v. Oracle Corp., 51 Cal. 4th 1191, 1207

                                  23   (2011) (“[T]he presumption against extraterritoriality applies to the UCL in full force.”).

                                  24   Moreover, plaintiff, as a former content moderator, lacks standing to seek relief in the form of

                                  25   YouTube’s implementation of safety guidelines. See Walsh v. Nev. Dep’t of Hum. Res., 471 F.3d

                                  26   1033, 1037 (concluding that plaintiff requesting an injunction requiring her former employer to

                                  27   adopt and enforce lawful policies “lacked standing to sue for injunctive relief from which she

                                  28   would not likely benefit”). As to the requested medical monitoring program, plaintiff has failed to
                                   1   sufficiently plead the inadequacy of legal remedies necessary to state a claim for such relief under

                                   2   the UCL. See Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844 (9th Cir. 2020) (holding that

                                   3   plaintiff failed to state UCL claim where complaint “fail[ed] to explain” how the sum “requested

                                   4   in damages to compensate her for the same past harm” was “inadequate or incomplete”).

                                   5          Accordingly, the complaint is DISMISSED WITH LEAVE TO AMEND. Plaintiff shall file an

                                   6   amended complaint no later than 30 days from the date of this Order. Defendant shall file a

                                   7   response 21 days after filing. Should defendant file a renewed motion to dismiss, it may not raise

                                   8   new issues which could have been raised in the instant motion.

                                   9          This Order terminates Docket Number 16.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: July 14, 2021
Northern District of California
 United States District Court




                                                                                                 YVONNE GONZALEZ ROGERS
                                  13                                                        UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
